Case 20-10752-abl        Doc 154   Entered 02/02/21 13:26:04         Page 1 of 1




E FILED ON 02/02/2021
THOMAS E. CROWE, ESQ.
THOMAS E. CROWE PROFESSIONAL
LAW CORPORATION
tcrowe@thomascrowelaw.com
2830 S. Jones Blvd., Suite 3
Las Vegas, Nevada 89146
(702) 794-0373
Attorney for Debtor
Nevada State Bar no. 3048

                         UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF NEVADA
                                      ******

In re:                                     )         BANKRUPTCY NUMBER:
                                           )         BK-S-20-10752-ABL
JIMENEZ ARMS, INC.                         )
                                           )         Chapter 7
                                           )
               Debtor.                     )         Date: February 3, 2021
                                           )         Time: 9:30 a.m.

         NOTICE OF WITHDRAWAL OF MOTION TO WITHDRAW AS COUNSEL
                               OF RECORD

         PLEASE TAKE NOTICE that the Debtor-In-Possession, by and through its attorney,

THOMAS E. CROWE, ESQ., hereby withdraws the Motion to Withdraw as Counsel of Record

without prejudice.


               DATED this 2nd day of February, 2021.


                                           THOMAS E. CROWE PROFESSIONAL
                                           LAW CORPORATION
                                              /s/ THOMAS E. CROWE
                                           THOMAS E. CROWE, ESQ.
                                           State Bar No. 3048
                                           2830 S. Jones Blvd., Ste. 3
                                           Las Vegas, NV 89146

                                               ###
